—In an action to recover damages for legal malpractice, the defendants appeal from an order of the Supreme Court, Suffolk County (Werner, J.), entered October 18, 1993, which denied their motion for an order directing the plaintiff to furnish them with a duly executed authorization to review the Nassau County clerk’s file of the matrimonial action entitled Shopsin v Shopsin.
Ordered that the order is affirmed, with costs.
The speculative assertions made by the defendants in support of their motion failed to establish a sufficient nexus between their claimed defenses and the marital proceedings to overcome the statutory protection accorded to testimony and pleadings in a matrimonial action (see, Domestic Relations Law § 235; Harvey v Mazal Am. Partners, 179 AD2d 1, 9). Balletta, J. P., Santucci, Altman and Hart, JJ., concur.